Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
Election/Restrictions
Applicant’s election of scroll compressor (claims 3 and 17-20), sub-species II (orbiting scroll component and the non-orbiting scroll component) (claim 2), Species of claim 5 directed to node shape of a sphere, and species of claim 7 of a node of a solid sphere in the reply filed on November 19, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Applicant states that claims 1-20 read on the elected species/sub-species.
Claim Objections
Claims 18 and 19 are objected to because of the following informalities:  claims 18 and 19 recite “at least one light-weight, high-strength insulating compressor component”, which should be “at least one light-weight, high-strength insulating scroll compressor component” in order to use common terminology throughout the claim set.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HISLOP (U.S. Patent Publication US 2013/0233526 A1).
Regarding claim 1, HISLOP discloses:  a compressor for a heating or cooling system (¶0011 discloses a compressor and heat pumps, where a heat pump is a heating or cooling system), the compressor comprising: 
a compression mechanism (see Figures 7-19, ¶0011) configured to increase pressure of a refrigerant circulating in the heating or cooling system (compressors inherently increase the pressure, and therefore, HISLOP discloses a compression mechanism (shown in Figures 7-19) that is capable of (i.e. configured to) increase pressure of refrigerant circulating in the heating or cooling system, see ¶0051-¶0054); and 
at least one light-weight, high-strength insulating compressor component (see Figures 7-19) comprising a body portion having at least one interior region comprising a metallic lattice structure that comprises a plurality of cells each comprising a node and each formed via additive manufacturing (see Figures 6-19, ¶0012-¶0016, ¶0051-¶0056, which shows a lattice structure in Figure 6 that is used for the non-orbiting scroll, it is also noted that SLM (which utilizes metal, ¶0007 and ¶0082) is a form of additive manufacturing) and a surface layer disposed over the metallic lattice structure (see Figures 7-19 that shows a surface disposed over the metallic lattice structure), wherein the at least one interior region comprising the metallic lattice structure minimizes transmission of at least one of thermal energy, sound, or vibrational energy (see Figures 6-19, “the lattice structure minimizes transmission of at least one of thermal energy, sound, or vibrational energy” is considered functional language.  The use of the functional language only requires that the apparatus is capable of performing the function, and does not add any specific structural limitations to the apparatus.  Since HISLOP is capable of minimizes transmission of at least one of thermal energy, sound, or vibrational energy due to the lattice provides structure, where the structure provides strength to the scroll and therefore minimizes vibrational energy, the prior art meets the functional limitation.  Furthermore, “apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  (See MPEP 2114). 
Regarding claim 2, HISLOP discloses:  the at least one light-weight, high-strength insulating compressor component is selected from the group consisting of: a bearing housing, a main bearing housing, a lower bearing housing, an orbiting scroll component, a non-orbiting scroll component (see Figures 7-15), a housing or a shell (see Figure 19), a cap, a cover, a separator plate, a muffler plate, an Oldham coupling, a scroll compressor valve, a drive bushing, an interface region between a shell and stator, a roller element, a rotary vane element, a roller element housing, a screw component, a screw, a gate rotor, a centrifugal compressor component, a bearing, a reciprocating component, a piston, a connecting rod, a crankshaft, a cylinder head, a compressor body, a discus valve, a discus valve retainer, a valve plate, and combinations thereof (see Figures 7-19, that show non-orbiting scroll component (see Figures 7-15) and a housing (in Figure 19)). 
Regarding claim 3, HISLOP discloses:  a scroll compressor (see Figures 7-19), a rotary vane element compressor, a centrifugal compressor, a single screw compressor, a twin screw compressor, a reciprocating compressor, or a linear compressor. 
Regarding claim 4, HISLOP discloses:  the at least one light-weight, high-strength insulating compressor component is a component of the compression mechanism (see Figures 7-19 that discloses the non-orbiting scroll component, which is a component of the compression mechanism of the scroll compressor, ¶0053, ¶0054). 
Regarding claim 17, HISLOP discloses:  a scroll compressor (see Figures 7-15) for a heating or cooling system (¶0011 discloses a compressor and heat pumps, where a heat pump is a heating or cooling system), the compressor comprising: 
a compression mechanism (see Figures 7-19, ¶0011) configured to increase pressure of a refrigerant circulating in the heating or cooling system (compressors inherently increase the pressure, and therefore, HISLOP discloses a compression mechanism (shown in Figures 7-19) that is capable of (i.e. configured to) increase pressure of refrigerant circulating in the heating or cooling system, see ¶0051-¶0054), the compression mechanism comprising an orbiting scroll component (24) and a non-orbiting scroll component (22) (see Figure 7); and 
at least one light-weight, high-strength insulating scroll compressor component (see Figures 7-19) comprising a body portion having at least one interior region comprising a metallic lattice structure that comprises a plurality of cells each comprising a node and each formed via additive manufacturing (see Figures 6-19, ¶0012-¶0016, ¶0051-¶0056, which shows a lattice structure in Figure 6 that is used for the non-orbiting scroll, it is also noted that SLM (which utilizes metal, ¶0007 and ¶0082) is a form of additive manufacturing) and a surface layer comprising a metal (see Figures 6-19, ¶0012-¶0016, ¶0051-¶0056, which shows a lattice structure in Figure 6 that is used for the non-orbiting scroll, it is also noted that SLM (which utilizes metal, ¶0007 and ¶0082) disposed over the metallic lattice structure (see Figures 7-19 that shows a metal surface disposed over the metallic lattice structure), wherein the at least one interior region comprising the metallic lattice structure minimizes transmission of at least one of thermal energy, sound, or vibrational energy (see Figures 6-19, “the lattice structure minimizes transmission of at least one of thermal energy, sound, or vibrational energy” is considered functional language.  The use of the functional language only requires that the apparatus is capable of performing the function, and does not add any specific structural limitations to the apparatus.  Since HISLOP is capable of minimizes transmission of at least one of thermal energy, sound, or vibrational energy due to the lattice provides structure, where the structure provides strength to the scroll and therefore minimizes vibrational energy, the prior art meets the functional limitation.  Furthermore, “apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  (See MPEP 2114). 
Regarding claim 18, HISLOP discloses:  the at least one light-weight, high-strength insulating compressor component is configured to contact the refrigerant and a lubricating oil (see Figures 7, 12, and 14, which shows that refrigerant and a lubricating oil are “configured to” contact the at least one light-weight, high-strength insulating compressor component due to refrigerant (with lubricant) is capable of flowing within the scroll compressor, and therefore, meets the claimed limitation). 
Regarding claim 19, HISLOP discloses:  the at least one light-weight, high-strength insulating compressor component is selected from the group consisting of: the orbiting scroll component, the non-orbiting scroll component (see Figures 7-15), a bearing housing, a main bearing housing, a lower bearing housing, a housing or a shell (see Figure 19),, a cap, a cover, a separator plate, a muffler plate, an Oldham coupling, a scroll compressor valve, a drive bushing, and combinations thereof (see Figures 7-19, that show non-orbiting scroll component (see Figures 7-15) and a housing (in Figure 19)). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 9, 11, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over LIFSON (U.S. Patent 8,904,813 B2) in view of GRIFFIN (U.S. Patent 10,281,053 B2).
Regarding claim 1, LIFSON discloses:  a compressor for a heating or cooling system (see Column 1, line 65 – Column 2, line 30), the compressor comprising: 
a compression mechanism (22, 24) configured to increase pressure of a refrigerant circulating in the heating or cooling system (see Figure 1, Column 3, lines 24-65), that includes a regulation valve (210, 200).
However, LIFSON fails to disclose at least one light-weight, high-strength insulating compressor component comprising a body portion having at least one interior region comprising a metallic lattice structure that comprises a plurality of cells each comprising a node and each formed via additive manufacturing and a surface layer disposed over the metallic lattice structure, wherein the at least one interior region comprising the metallic lattice structure minimizes transmission of at least one of thermal energy, sound, or vibrational energy. 
Regarding claim 1, GRIFFIN teaches:   at least one light-weight, high-strength insulating component (valve body, see Figures 1-5, where Figure 1 shows the complete valve, and Figures 2-5 show the at least one light-weight, high-strength insulating component that replaces the valve housing in Figure 1) comprising a body portion (112) having at least one interior region comprising a metallic lattice structure that comprises a plurality of cells (see Figures 2-5, Column 5, lines 42-63 that discloses a lattice structure (152) that is made by direct metal laser sintering, and therefore, it is a metal lattice structure) each comprising a node (see Figures 2-5) and each formed via additive manufacturing (Direct metal laser sintering (DMLS) is considered an additive manufacturing technique.  It is also noted that this is a product claim and not a method claim, and therefore, the claim limitation is also treated as a product by process limitation, where only the resultant structure from the process is given weight), and a surface layer disposed over the metallic lattice structure (see Figures 2-5, Column 5, line 42 - Column 6, line 40), where the direct metal laser sintering would dispose a layer of metal on the lattice structure as shown in Figures 2-4), wherein the at least one interior region comprising the metallic lattice structure minimizes transmission of at least one of thermal energy, sound, or vibrational energy (see Figures 2-5, “the lattice structure minimizes transmission of at least one of thermal energy, sound, or vibrational energy” is considered functional language.  The use of the functional language only requires that the apparatus is capable of performing the function, and does not add any specific structural limitations to the apparatus.  Since GRIFFIN is capable of minimizes transmission of at least one of thermal energy, sound, or vibrational energy due to the lattice provides structure, where the structure provides strength to the component and therefore minimizes vibrational energy, the prior art meets the functional limitation.  Furthermore, “apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  (See MPEP 2114). 
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have at least one light-weight, high-strength insulating compressor component comprising a body portion having at least one interior region comprising a metallic lattice structure that comprises a plurality of cells each comprising a node and each formed via additive manufacturing and a surface layer disposed over the metallic lattice structure, wherein the at least one interior region comprising the metallic lattice structure minimizes transmission of at least one of thermal energy, sound, or vibrational energy in the compressor of LIFSON, in order to have a valve body that is light, stable, and capable of withstanding the pressures, where the design dictates the results not the manufacturing process (where due to the need of having specific strength, often the valve bodies were increased in thickness (see GRIFFIN Column 1, lines 11-36 that discloses some pitfalls of conventional manufacturing processes, and Column 2, lines 1-26 discloses the benefits of using additive manufacturing).
Regarding claim 2, GRIFFIN further teaches:  the at least one light-weight, high-strength insulating compressor component is selected from the group consisting of: a bearing housing, a main bearing housing, a lower bearing housing, an orbiting scroll component, a non-orbiting scroll component, a housing or a shell, a cap, a cover, a separator plate, a muffler plate, an Oldham coupling, a scroll compressor valve (see Figures 2-5, and Column 1, lines 5-10 discloses a valve), a drive bushing, an interface region between a shell and stator, a roller element, a rotary vane element, a 
Regarding claim 3, LIFSON discloses:  a scroll compressor (see Figure 1), a rotary vane element compressor, a centrifugal compressor, a single screw compressor, a twin screw compressor, a reciprocating compressor, or a linear compressor. 
Regarding claim 5, GRIFFIN further teaches:  the node has a shape selected from the group consisting of: a sphere, a modified sphere comprising one or more flat surface regions, a sphere comprising posts, a cone, a double-cone, a pyramid, a diamond, a star (see Figures 2-5, which shows the node has a shape of a star, and it is also described to be a cube in Figure 5 (see Column 7, lines 1-19)), a cube, a polyhedron, an irregular asymmetrical globular shape, and combinations thereof. 
Regarding claim 6, GRIFFIN further teaches:  the surface layer comprises a metal disposed over and entirely enclosing the metallic lattice structure (see Figures 2-4B, which discloses the surface layer over and entirely enclosing the metallic lattice structure (see discussion above, where Direct metal laser sintering (DMLS) that is used would be metal). 
Regarding claim 9, GRIFFIN further teaches:  the plurality of cells comprises a first cell having a first maximum average dimension and a second cell having a second average maximum dimension, wherein the first maximum average dimension and the second maximum average dimension are distinct from one another to provide the metallic lattice structure with a varying cell density (Column 3, lines 49-54, Column 4, lines 6-16, Column 6, lines 33-67, Column 7, line 37-Column 8, line 16). 
Regarding claim 11, GRIFFIN further teaches:  each cell of the plurality comprises a solid structure defining one or more void regions therebetween, wherein the solid structure of a first cell of the plurality has a different thickness from a thickness of the solid structure in a second cell of the plurality (Column 3, lines 49-54, Column 4, lines 6-16, Column 6, lines 33-67, Column 7, line 37-Column 8, line 16). 
Regarding claim 16, the modified compressor of LIFSON/ GRIFFIN discloses:  the at least one light-weight, high-strength insulating compressor component is configured to contact the refrigerant and a lubricating oil (see Figure 1 of LIFSON, where the at least one light-weight, high-strength insulating compressor component is the valve (210, 200), where the body of the valve was replaced by the valve body of GRIFFIN, and therefore, the at least one light-weight, high-strength insulating compressor component is in contact with the refrigerant and lubricating oil (where the lubricating oil is suspended in the refrigerant).  The Examiner would like to note that “configured to” is given a very broad interpretation, where refrigerant and oil does flow thru the modified valve of LIFSON/ GRIFFIN and therefore, meets the claimed limitation). 
Regarding claim 17, LIFSON discloses:  a scroll compressor (see Figure 1) for a heating or cooling system (see Column 1, line 65 – Column 2, line 30), the compressor comprising: 
a compression mechanism (22, 24) configured to increase pressure of a refrigerant circulating in the heating or cooling system (see Figure 1, Column 3, lines 24-65), that includes a regulation valve (210, 200), the compression mechanism comprising an orbiting scroll component (24) and a non-orbiting scroll component (22).
However, LIFSON fails to disclose at least one light-weight, high-strength insulating scroll compressor component comprising a body portion having at least one interior region comprising a metallic lattice structure that comprises a plurality of cells each comprising a node and each formed via additive manufacturing and a surface layer comprising a metal disposed over the metallic lattice structure, wherein the at least one interior region comprising the metallic lattice structure minimizes transmission of at least one of thermal energy, sound, or vibrational energy. 
Regarding claim 17, GRIFFIN teaches:   at least one light-weight, high-strength insulating component (valve body, see Figures 1-5, where Figure 1 shows the complete valve, and Figures 2-5 show the at least one light-weight, high-strength insulating component that replaces the valve housing in Figure 1) comprising a body portion (112) having at least one interior region comprising a metallic lattice structure that comprises a plurality of cells (see Figures 2-5, Column 5, lines 42-63 that discloses a lattice structure (152) that is made by direct metal laser sintering, and therefore, it is a metal lattice structure) each comprising a node (see Figures 2-5) and each formed via additive manufacturing (Direct metal laser sintering (DMLS) is considered an additive manufacturing technique.  It is also noted that this is a product claim and not a method claim, and therefore, the claim limitation is also treated as a product by process limitation, where only the resultant structure from the process is given weight), and a surface layer comprising a metal disposed over the metallic lattice structure (see Figures 2-5, Column 5, line 42 - Column 6, line 40, where the direct metal laser sintering would dispose a layer of metal on the lattice structure as shown in Figures 2-4), wherein the at least one interior region comprising the metallic lattice structure minimizes transmission of at least one of thermal energy, sound, or vibrational energy (see Figures 2-5, “the lattice structure minimizes transmission of at least one of thermal energy, sound, or vibrational energy” is considered functional language.  The use of the functional language only requires that the apparatus is capable of performing the function, and does not add any specific structural limitations to the apparatus.  Since GRIFFIN is capable of minimizes transmission of at least one of thermal energy, sound, or vibrational energy due to the lattice provides structure, where the structure provides strength to the component and therefore minimizes vibrational energy, the prior art meets the functional limitation.  Furthermore, “apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  (See MPEP 2114). 
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have at least one light-weight, high-strength insulating scroll compressor component comprising a body portion having at least one interior region comprising a metallic lattice structure that comprises a plurality of cells each comprising a node and each formed via additive manufacturing and a surface layer comprising a metal disposed over the metallic lattice structure, wherein the at least one interior region comprising the metallic lattice structure minimizes transmission of at least one of thermal energy, sound, or vibrational energy in the compressor of LIFSON, in order to have a valve body that is light, stable, and capable of withstanding the pressures, where the design dictates the results not the manufacturing process (where due to the need of having specific strength, often the valve bodies were increased in thickness (see GRIFFIN Column 1, lines 11-36 that discloses some pitfalls of conventional manufacturing processes, and Column 2, lines 1-26 discloses the benefits of using additive manufacturing, which includes having a high strength, light weight component).
 Regarding claim 18, the modified compressor of LIFSON/ GRIFFIN discloses:  the at least one light-weight, high-strength insulating compressor component is configured to contact the refrigerant and a lubricating oil (see Figure 1 of LIFSON, where the at least one light-weight, high-strength insulating compressor component is the valve (210, 200), where the body of the valve was replaced by the valve body of GRIFFIN, and therefore, the at least one light-weight, high-strength insulating compressor component is in contact with the refrigerant and lubricating oil (where the lubricating oil is suspended in the refrigerant).  The Examiner would like to note that “configured to” is given a very broad interpretation, where refrigerant and oil does flow thru the valve in the modified compressor of LIFSON/ GRIFFIN and therefore, meets the claimed limitation). 
Regarding claim 19, LIFSON discloses:  the at least one light-weight, high-strength insulating compressor component is selected from the group consisting of: the orbiting scroll component, the non-orbiting scroll component, a bearing housing, a main bearing housing, a lower bearing housing, a housing or a shell, a cap, a cover, a separator plate, a muffler plate, an Oldham coupling, a scroll compressor valve (see Figures 2-5, and Column 1, lines 5-10 discloses a valve), a drive bushing, and combinations thereof. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the modified compressor of LIFSON/ GRIFFIN as applied to claim 1 above, and further in view of PROPHETER-HINCKLEY (U.S. Patent Publication US 2016/0151829 A1).
Regarding claim 7, the modified compressor of LIFSON/ GRIFFIN fails to disclose:  the node is selected from the group consisting of: a solid sphere, a porous sphere, a hollow sphere, a hollow sphere comprising a core filled with a plurality of loose particles, and combinations thereof. 
Regarding claim 7, PROPHETER-HINCKLEY teaches:  the node is selected from the group consisting of: a solid sphere, a porous sphere, a hollow sphere, a hollow sphere comprising a core filled with a plurality of loose particles, and combinations thereof (PROPHETER-HINCKLEY discloses using hollow spheres and solid spheres, see Figures 11 and 12, ¶0063-¶0066). 
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the node is selected from the group consisting of: a solid sphere, a porous sphere, a hollow sphere, a hollow sphere comprising a core filled with a plurality of loose particles, and combinations thereof in the modified compressor of LIFSON/ GRIFFIN, since utilizing well-known additive manufacturing configurations such as solid sphere is known, as evidence by PROPHETER-HINCKLEY.  Utilizing well-known additive manufacturing designs require only routine skill in the art, and produce predictable results.
Claims 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the modified compressor of LIFSON/ GRIFFIN as applied to claim 1 above, and further in view of PEREZ (U.S. Patent Publication US 2015/0064015 A1).
Regarding claim 8, the modified compressor of LIFSON/ GRIFFIN discloses the claimed invention as discussed above, however, fails to disclose: each cell of the plurality of cells has a maximum average dimension of greater than or equal to about 0.1 mm to less than or equal to about 10 mm.
Regarding claim 8, PEREZ discloses:  each cell of the plurality of cells has a maximum average dimension of greater than or equal to about 0.1 mm to less than or equal to about 10 mm (¶0087).  
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have each cell of the plurality of cells has a maximum average dimension of greater than or equal to about 0.1 mm to less than or equal to about 10 mm in the modified compressor of LIFSON/ GRIFFIN, since utilizing well-known additive manufacturing configurations where each cell of the plurality of cells has a maximum average dimension of greater than or equal to about 0.1 mm to less than or equal to about 10 mm, as evidence by PEREZ, requires only routine skill in the art, and produce predictable results (i.e. the ability to strengthen the structure while reducing the weight from a solid structure).
Regarding claim 10, the modified compressor of LIFSON/ GRIFFIN discloses the claimed invention as discussed above, however, fails to disclose: each cell of the plurality comprises a solid structure defining one or more void regions therebetween, wherein the one or more void regions comprises loose residual metal particles or an insulating material disposed therein. 
Regarding claim 10, PEREZ discloses:  each cell of the plurality comprises a solid structure (see Figure 4) defining one or more void regions therebetween (see Figure 4, which shows one or more void regions), wherein the one or more void regions comprises loose residual metal particles or an insulating material disposed therein (see Figure 4, ¶0081-¶0082, which discloses a polymer (50) filling the voids between the lattice, the polymer being a thermoplastic resin (polyetherimide) is considered an insulating material since polyetherimide inherently has thermal, mechanical and electrical insulating properties, see material properties from OMNEXUS, Polyetherimide (PEI): A Comprehensive Review, 4 pages).  
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have each cell of the plurality comprises a solid structure defining one or more void regions therebetween, wherein the one or more void regions comprises loose residual metal particles or an insulating material disposed therein in the modified compressor of LIFSON/ GRIFFIN, since utilizing well-known additive manufacturing configurations where each cell of the plurality comprises a solid structure defining one or more void regions therebetween, wherein the one or more void regions comprises loose residual metal particles or an insulating material disposed therein is a known configuration, as evidence by PEREZ, requires only routine skill in the art, and produce predictable results (i.e. the ability to strengthen the structure and reduce noise propagation due to the insulating material that is in the voids).
Regarding claim 12, the modified compressor of LIFSON/ GRIFFIN discloses the claimed invention as discussed above, however, fails to disclose:  the at least one light-weight, high-strength insulating compressor component has a tensile strength of greater than or equal to about 32,000 psi (about 220 MPa). 
Regarding claim 12, PEREZ teaches:  the component has a tensile strength of greater than or equal to about 32,000 psi (about 220 MPa) (In ¶0081-¶0082, PEREZ discloses that the tensile strength of the lattice (titanium, steel, or aluminum) is greater than the tensile strength of the matrix (PEI material), see material properties from OMNEXUS, Polyetherimide (PEI): A Comprehensive Review, 4 pages, states that PEI has a high tensile strength (480,000 psi), and therefore, the component inherently has a tensile strength greater than or equal to about 32,000 psi).  
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the at least one light-weight, high-strength insulating compressor component has a tensile strength of greater than or equal to about 32,000 psi (about 220 MPa) in the modified compressor of LIFSON/ GRIFFIN, since utilizing well-known additive manufacturing configurations and materials such as the at least one light-weight, high-strength insulating compressor component has a tensile strength of greater than or equal to about 32,000 psi (about 220 MPa) as taught by PEREZ, requires only routine skill in the art, and produce predictable results (i.e. the ability to have a strong structure that is light weight).  Furthermore, utilizing known lattice configurations and materials, as taught by PEREZ, would require only routine skill in the art, and produce the desired strength and light weight component.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
DOUBLE PATENTING WITH RESPECT TO US 10,634,143 B2
Claims 1, 5-7, 13, and 15 are each rejected on the ground of nonstatutory double patenting as being unpatentable over either one of claims 1 or 8 of U.S. Patent No. 10,634,143 in view of LIFSON (U.S. Patent 8,904,813 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,634,143 contains all of the claim limitations, except that it does not recite the compressor for a heating or cooling system where the compression mechanism configured to increase pressure of a refrigerant circulating in the hearing or cooling system (in claim 1).  LIFSON discloses a scroll compressor that is used for a heating or cooling system (see Column 1, line 65 – Column 2, line 30) where the compression mechanism configured to increase pressure of a refrigerant circulating in the hearing or cooling system (see Figure 1, Column 3, lines 24-65).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have U.S. Patent No. 10,634,143 use the light-weight, high-strength insulating compressor/scroll compressor component in a compressor for a heating or cooling system where the compression mechanism configured to increase pressure of a refrigerant circulating in the hearing or cooling system, since utilizing a component in a known system require only routine skill in the art, as evidence by LIFSON.  Utilizing the “light-weight, high-strength insulating compressor/scroll compressor component” in a system that utilizes scroll compressors, as taught by LIFSON, requires only routine skill in the art, and produces predictable results (i.e. the ability to use a component (i.e. the light-weight, high-strength insulating compressor/scroll compressor component) in a known system (i.e. a heating or cooling system, where a compressor such as a scroll compressor is in this system that is used to compress the refrigerant).  
	Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,634,143 in view of LIFSON (U.S. Patent 8,904,813 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,634,143 in claim 8 discloses the elements of claim 2.  Claim 2 depends from claim 1, where the elements that are not disclosed by U.S. Patent No. 10,634,143 are in claim 1 and have been discussed above.
	Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,634,143 in view of LIFSON (U.S. Patent 8,904,813 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,634,143 in claim 8 discloses the elements of claim 3 (where claim 8 of U.S. Patent No. 10,634,143 discloses a scroll compressor).  Claim 3 depends from claim 1, where the elements that are not disclosed by U.S. Patent No. 10,634,143 are in claim 1 and have been discussed above.
	Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,634,143 in view of LIFSON (U.S. Patent 8,904,813 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,634,143 in claim 8 discloses the elements of claim 4 including a component of a compression mechanism (i.e. an orbiting scroll component and a non-orbiting scroll component).  Claim 4 depends from claim 1, where the elements that are not disclosed by U.S. Patent No. 10,634,143 are in claim 1 and have been discussed above.
	Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,634,143 in view of LIFSON (U.S. Patent 8,904,813 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,634,143 in claim 2 discloses the elements of claim 8 of the current application.  Claim 8 depends from claim 1, where the elements that are not disclosed by U.S. Patent No. 10,634,143 are in claim 1 and have been discussed above.
	Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,634,143 in view of LIFSON (U.S. Patent 8,904,813 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,634,143 in claim 3 discloses the elements of claim 9 of the current application.  Claim 9 depends from claim 1, where the elements that are not disclosed by U.S. Patent No. 10,634,143 are in claim 1 and have been discussed above.
	Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,634,143 in view of LIFSON (U.S. Patent 8,904,813 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,634,143 in claim 4 discloses the elements of claim 10 of the current application.  Claim 10 depends from claim 1, where the elements that are not disclosed by U.S. Patent No. 10,634,143 are in claim 1 and have been discussed above.
	Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,634,143 in view of LIFSON (U.S. Patent 8,904,813 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,634,143 in claim 5 discloses the elements of claim 11 of the current application.  Claim 11 depends from claim 1, where the elements that are not disclosed by U.S. Patent No. 10,634,143 are in claim 1 and have been discussed above.
	Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over either one of claims 6 and 9 of U.S. Patent No. 10,634,143 in view of LIFSON (U.S. Patent 8,904,813 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,634,143 in claims 6 and 9 discloses the elements of claim 12 of the current application.  Claim 12 depends from claim 1, where the elements that are not disclosed by U.S. Patent No. 10,634,143 are in claim 1 and have been discussed above.
	Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,634,143 in view of LIFSON (U.S. Patent 8,904,813 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,634,143 in claim 7 and 1 (claim 1 discloses the solid sphere for the first node and a hollow sphere for the second node) discloses the elements of claim 14 of the current application.  Claim 14 depends from claim 13/1, where the elements that are not disclosed by U.S. Patent No. 10,634,143 are in claim 1 and have been discussed above.
Claims 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over either one of claims 1 or 8 of U.S. Patent No. 10,634,143 in view of LIFSON (U.S. Patent 8,904,813 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,634,143 contains all of the claim limitations in claim 1, except that it does not recite the compressor for a heating or cooling system where the compression mechanism configured to increase pressure of a refrigerant circulating in the hearing or cooling system and that the at least one component is configured to contact the refrigerant and a lubricating oil.  LIFSON discloses a scroll compressor that is used for a heating or cooling system (see Column 1, line 65 – Column 2, line 30) where the compression mechanism configured to increase pressure of a refrigerant circulating in the hearing or cooling system (see Figure 1, Column 3, lines 24-65).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have U.S. Patent No. 10,634,143 use the light-weight, high-strength insulating compressor/scroll compressor component in a compressor for a heating or cooling system where the compression mechanism configured to increase pressure of a refrigerant circulating in the hearing or cooling system, since utilizing a component in a known system require only routine skill in the art, as evidence by LIFSON.  Utilizing the “light-weight, high-strength insulating compressor/scroll compressor component” in a system that utilizes scroll compressors, as taught by LIFSON, requires only routine skill in the art, and produces predictable results (i.e. the ability to use a component (i.e. the light-weight, high-strength insulating compressor/scroll compressor component) in a known system (i.e. a heating or cooling system, where a compressor such as a scroll compressor is in this system that is used to compress the refrigerant).  
	U.S. Patent No. 10,634,143 discloses in claim 8 multiple parts that are the light-weight high-strength insulating scroll compressor component including a bearing housing, a main bearing housing, a lower bearing housing, an orbiting scroll component, a non-orbiting scroll component, a housing or a shell, a cap, a cover, a separator plate, a muffler plate, an Oldham coupling, a scroll compressor valve, a drive bushing, a bearing, a crankshaft, and combinations thereof, where these components are configured to be in contact with refrigerant and a lubricating oil, and therefore, U.S. Patent No. 10,634,143 does disclose that these components meet this functional limitation.  Furthermore these components inherently meet this functional limitation, as evidence by LIFSON (see Figure 1 of LIFSON, where oil is at (32) and refrigerant enters at (120) and exits at (123)).
Claims 17, 19, and 20 are each rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,634,143 in view of LIFSON (U.S. Patent 8,904,813 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,634,143 contains all of the claim limitations except that it does not recite the compressor for a heating or cooling system where the compression mechanism configured to increase pressure of a refrigerant circulating in the hearing or cooling system.  LIFSON discloses a scroll compressor that is used for a heating or cooling system (see Column 1, line 65 – Column 2, line 30) where the compression mechanism configured to increase pressure of a refrigerant circulating in the hearing or cooling system (see Figure 1, Column 3, lines 24-65).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have U.S. Patent No. 10,634,143 use the light-weight, high-strength insulating compressor/scroll compressor component in a compressor for a heating or cooling system where the compression mechanism configured to increase pressure of a refrigerant circulating in the hearing or cooling system, since utilizing a component in a known system require only routine skill in the art, as evidence by LIFSON.  Utilizing the “light-weight, high-strength insulating compressor/scroll compressor component” in a system that utilizes scroll compressors, as taught by LIFSON, requires only routine skill in the art, and produces predictable results (i.e. the ability to use a component (i.e. the light-weight, high-strength insulating compressor/scroll compressor component) in a known system (i.e. a heating or cooling system, where a compressor such as a scroll compressor is in this system that is used to compress the refrigerant).  
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,634,143 in view of LIFSON (U.S. Patent 8,904,813 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,634,143 contains all of the claim limitations in claim 18, except that it does not recite the compressor for a heating or cooling system where the compression mechanism configured to increase pressure of a refrigerant circulating in the hearing or cooling system and that the at least one component is configured to contact the refrigerant and a lubricating oil.  LIFSON discloses a scroll compressor that is used for a heating or cooling system (see Column 1, line 65 – Column 2, line 30) where the compression mechanism configured to increase pressure of a refrigerant circulating in the hearing or cooling system (see Figure 1, Column 3, lines 24-65).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have U.S. Patent No. 10,634,143 use the light-weight, high-strength insulating compressor/scroll compressor component in a compressor for a heating or cooling system where the compression mechanism configured to increase pressure of a refrigerant circulating in the hearing or cooling system, since utilizing a component in a known system require only routine skill in the art, as evidence by LIFSON.  Utilizing the “light-weight, high-strength insulating compressor/scroll compressor component” in a system that utilizes scroll compressors, as taught by LIFSON, requires only routine skill in the art, and produces predictable results (i.e. the ability to use a component (i.e. the light-weight, high-strength insulating compressor/scroll compressor component) in a known system (i.e. a heating or cooling system, where a compressor such as a scroll compressor is in this system that is used to compress the refrigerant).  
	U.S. Patent No. 10,634,143 discloses in claim 8 multiple parts that are the light-weight high-strength insulating scroll compressor component including a bearing housing, a main bearing housing, a lower bearing housing, an orbiting scroll component, a non-orbiting scroll component, a housing or a shell, a cap, a cover, a separator plate, a muffler plate, an Oldham coupling, a scroll compressor valve, a drive bushing, a bearing, a crankshaft, and combinations thereof, where these components are configured to be in contact with refrigerant and a lubricating oil, and therefore, U.S. Patent No. 10,634,143 does disclose that these components meet this functional limitation.  Furthermore these components inherently meet this functional limitation, as evidence by LIFSON (see Figure 1 of LIFSON, where oil is at (32) and refrigerant enters at (120) and exits at (123)).
DOUBLE PATENTING WITH RESPECT TO US 10,982,672 B2
Claims 1, 6, 9, and 17 are each rejected on the ground of nonstatutory double patenting as being unpatentable over any one of claims 1, 5, and 7 of U.S. Patent No. 10,982,672 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim is broader in scope than the patented claims.
Claims 2, 4, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over either one of claims 4 and 16 of U.S. Patent No. 10,982,672 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim is broader in scope than the patented claims.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over either one of claims 1 and 5 of U.S. Patent No. 10,982,672 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim is broader in scope than the patented claims.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,982,672 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim is broader in scope than the patented claims.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,982,672 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim is broader in scope than the patented claims.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,982,672 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim is broader in scope than the patented claims.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,982,672 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim is broader in scope than the patented claims.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,982,672 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim is broader in scope than the patented claims.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over any one of claims 2, 5, and 7 of U.S. Patent No. 10,982,672 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim is broader in scope than the patented claims.
Claims 16 and 18 are each rejected on the ground of nonstatutory double patenting as being unpatentable over either one of claims 4 or 16 of U.S. Patent No. 10,982,672 B2 as evidence by LIFSON (U.S. Patent 8,904,813 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,982,672 B2 contains all of the claim limitations in claim 16, except that it does not recite specifically that at least one component is configured to contact the refrigerant and a lubricating oil, however, it is inherent, since U.S. Patent No. 10,982,672 B2 does disclose multiple different components that are in a system that circulates refrigerant.  U.S. Patent No. 10,982,672 B2 discloses in claims 4 and 16 multiple components that are the light-weight high-strength insulating scroll compressor component including a bearing housing, a main bearing housing, a lower bearing housing, an orbiting scroll component, a non-orbiting scroll component, a housing or a shell, a cap, a cover, a separator plate, a muffler plate, an Oldham coupling, a scroll compressor valve, a drive bushing, a bearing, a crankshaft, and combinations thereof, where these components inherently are configured to be in contact with refrigerant and a lubricating oil, and therefore, U.S. Patent No. 10,982,672 B2 does meet this functional limitation.  These components meet this functional limitation where evidence of the inherency is found in LIFSON (see Figure 1 of LIFSON, where oil is at (32) and refrigerant enters at (120) and exits at (123)), that discloses the elements of the scroll compressor operate with refrigerant as the working fluid, as well as, having oil that is mixed with the refrigerant or supplied to some of the disclosed components, and therefore, the components of U.S. Patent No. 10,982,672 B2 are configured to contact refrigerant and oil.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746